May 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      MEGA BUILDERS, INC. D/B/A MEGA & ASSOCIATES, Appellant

NO. 14-14-00744-CV                          V.

                    PARAMOUNT STORES, INC., Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Paramount
Stores, Inc., signed August 24, 2014, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellant, Mega Builders, Inc. d/b/a Mega & Associates, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.